Title: To Thomas Jefferson from Cornelius C. Blatchly, 6 October 1822
From: Blatchly, Cornelius C.
To: Jefferson, Thomas


Esteemed friend.
6th of the 10th Month 1822
The New-York-society for promoting Communities, have requested me to transmit to thee one of their essays on common wealths. By a perusal of this, thou wilt be able to comprehend our ideas of what society now is, and what it ought to be. We place a high estimation on thy judgment respecting it, on account of thy wisdom and philanthropy. We esteem & love thy benevolence, we greatly respect thy philosophy and political ethics.—We are well perswaded that pure and good communities, can only be instituted & establised by people who have good hearts & pure principles; and who ardently desire to practice what an illuminated intellect manifests to them to be right & dutiful to God & man.—Our essays are, therefore, only for the virtuous & unprejudiced, who candidly desire & seek for goodness & truth;—and such as these only, are fit for  erecting societies wholly on the social, impartial, and unselfish principle: or in other terms, on the self-denying principle.With affectionate love & friendship I address thee, because I am assured by thy character, that thou will approve of our disinterested endeavours to promote the prosperity, purity & peace of all people;—altho’ thou mayst not approve of our mode of attaining them. If our plan can be improved, or a better one proposed, we will thank thee to mention it.—From thy sincere friend.Cornelius Camden BlatchlyModerator of the N’Y society forpromoting communities.No 487 Greenwich St.New York.